DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status in the amendment received on 12/15/2021:
Claims 1, 6, 7 and 10 have been amended.
Claims 1-11 are pending.
Response to Amendments
Applicant’s amendments have been considered and in response to the amendments:
The previous claim objections have been withdrawn.
The previous 101 rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed in the amendment received on 12/15/2021 have been fully considered but they are not persuasive.
Applicant’s arguments rely on language solely recited in preamble recitations in the claims. When reading the preamble in the context of the entire claim, the recitation of Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
	With respect to the newly added limitations, those limitations are addressed in the rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

to match the LSA option in the Type-7 LSA”.
As to the claim(s) that are dependent on claim(s) 1, 6 or 7, the dependent claim(s) are also rejected under 112(a) for the same reason of their base claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. (Pub. No.: US 20200036580 A1) in view of Rosen et al (RFC 4576) (Rosen et al is an NPL cited in the IDS dated 12/10/2020).
As to claim 1, Raj teaches a method  in a Customer’s Edge, CE, router for translation of Link State Advertisement, LSA, the CE router being provided at a border of an Open Shortest Path First, OSPF, Not-So-Stubby Area, NSSA, the method comprising:
receiving  from a Provider’s Edge, PE, router a Type-7 LSA containing an address prefix and an LSA option (paragraph [0036], “…router R3 receives a Type 7 LSA from the router R4…”);
translating  the Type-7 LSA into a Type-5 LSA (paragraph [0036],”… the router R3 translates from the Type 7 LSA to Type 5 LSA…”);and
transmitting  the Type-5 LSA to a first router external to the NSSA (paragraph [0036],”… The router R3 then distributes the Type 5 LSA to the routers R1 and R2 (and possibly other routers) of the backbone area 102…”).
Raj does not explicitly teach setting the LSA option in the Type-7 LSA and Type-5 LSA.
However, in the same field of endeavor (computer network) Rosen teaches receiving  from a Provider’s Edge, PE, router a Type-7 LSA containing an address prefix and an LSA option set to prevent any other PE routers receiving the address prefix from using it for route calculation (pgs. 4-5, “Using the LSA Options to prevent loops”); and setting an LSA option in the Type-5 LSA to match the LSA option in the Type-7 LSA (pg. 4, “…when a type 3, 5, or 7 LSA is sent from a PE to a CE, the DN bit MUST be set…”, in other words, regardless of the type of LSA, the LSA option will be the same, hence match the other types).
Based on Raj in view of Rosen, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate setting the LSA option in the Type-7 LSA and Type-5 LSA (taught by Rosen) with translating LSA messages from Type 7 to Type 5 (taught by Raj) in order to prevent any possible loops as motivated by Raj (pgs. 4-5) and in order to maintain the same option settings when converting to Type-5 LSA.
wherein the LSA option is a DN-bit (pg. 5, first paragraph). The limitations of claim 2 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 3, Raj teaches wherein the first router is a CE or PE router in an OSPF non-NSSA (paragraph [0036]).
As to claim 4, Raj teaches wherein the OSPF non-NSSA comprises an OSPF Area 0 (paragraphs [0036] and [0014], i.e. core or backbone area).
As to claim 5, Raj teaches wherein the address prefix is associated with a Border Gateway Protocol / Multi-Protocol Label Switching Internet Protocol Virtual Private Network, BGP/MPLS IP VPN (paragraph [0018]).
As to claim 6, Raj further teaches a Customer’s Edge, CE, router for translation of Link State Advertisement, LSA, the CE router being provided at a border of an Open Shortest Path First, OSPF, Not-So-Stubby Area, NSSA, the CE router comprising a processor and a memory, the memory  comprising instructions executable by the processor (paragraphs [0068] and [0016]). Therefore, the limitations of claim 6 are substantially similar to claim 1. Please refer to claim 1 above.
As to claim 7, Raj teaches a non-transitory computer readable storage medium having computer program instructions stored thereon, the computer program instructions, when executed by a processor in a Customer’s Edge, CE, router, causing the CE router to perform the method according to claim 1 (paragraph [0071]).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        3/20/2022